Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/22 has been entered.

Claim Status:
	Claims 5, 7 and 9 have been cancelled.
	Claims 16-18 are new.
Claims 1-4 and 6-18 are pending. 
	Claims 6 and 12-15 are withdrawn.
	Claims 1-4, 8, 10-11 and 16-18 are under examination as they read upon the elected subject matter of magnesium powder.

	Withdrawn rejections
Applicant's amendments and arguments filed 8/5/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claims 1-4 and 7-11 were rejected under 35 U.S.C. 103(a) as being unpatentable over Brown et al. (Acta Biomaterialia 2015;11:543-553 available online September 16, 2014) and Sfeir et al. (WO2015142631 published September 24, 2015) and Hagandora et al. (Tissue Engineering: Part A. 2013; 19(5 and 6);729-737) and Hagandora et al. (Annals of Biomedical Engineering 2012;40(3):688-696) and Hagandora, CK. (Dissertation 2014, [online] retrieved from: http://d-scholarship.pitt.edu/22122/; 185 pages) and Moioli et al. (Advanced Drug Delivery Reviews 2007;59:308-324) and Ueki et al. (Journal of Cranio-Maxillofacial Surgery 2003;31:107-114).
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the seeding cells".  There is insufficient antecedent basis for this limitation in the claim. Applicant deleted that limitation from claim 1. Correction is required.

	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 8, 10-11 and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sfeir et al. (WO2015142631 published September 24, 2015) and Okamoto et al. (US 20120237586) and Ueki et al. (Journal of Cranio-Maxillofacial Surgery 2003;31:107-114).  
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims:

    PNG
    media_image1.png
    475
    689
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
With regard to instant claims 1-4 and 8, Sfeir et al. teach a single magnesium composite containing scaffolds to enhance tissue regeneration comprising magnesium powder (elected species) particles such as alloy, metallic and salts and polymer matrix (title; Abstract; claims 1-2) such as a mixture of gelatin and poly(glycerol sebacate) (claim 3) for temporomandibular joints [0036]. The single composite of Sfeir et al. is implicitly structured to grow and regenerate fibrochondrocyte and chondrocyte cells and restore bone cells. The limitation of “implanted into a mandibular condyle is structured to simultaneously heal heals-bone and cartilage of a bone-cartilage interface of the mandibular condyle” is not only an intended use of the implant scaffold of Sfier et al., and thus does not have patentable weight, but is also an inherent property of the magnesium-polymer composite scaffold of Sfeir et al. Sfeir et al. provide an embodiment where the magnesium-polymer composite, thus a single composite material, is in the form of a gelatin, ([0030]; Figure 2). See also claims 1-17 of Sfeir et al. Sfier et al. direct the artisan to add cells [0037].
Regarding claim 10, the use of magnesium to culture the seeding cells is merely intended use of the magnesium and naturally present in the composite scaffold of Sfeir et al.
Regarding claim 11, the composite scaffold of Sfeir et al. naturally has a first polymer phase and a second magnesium phase to make a biphasic device.
Regarding claim 1, Okamoto et al. instructs the artisan to make a gelatin sponge that promotes angiogenesis, osteogenesis and chondrogenesis (Abstract; claims 1-5 and 11) by freeze drying a gelatin solution ([0022, 0049, 0052, 0054, 0083]; claim 8) because the sponge serves as a good cell scaffold for tissue regeneration [0020, 0023] because of the pores which enable normal cell growth and differentiation. Okamoto et al. instruct the artisan to immerse the gelatin sponge in platelet-rich plasma PRP to allow impregnation of the sponge with PRP [0061]. Okamoto et al. also report gelatin hydrogels for delivery system [0006].
With regard to instant claim 1, Ueki et al. teach the use of a polymer-gelatin sponge complex (PGS) in the treatment of temporomandibular joints (Abstract). Ueki et al. teach that: “One of the distinguishing characteristics of the TMJ is that its articular surface is composed of fibrocartilage, rather than the hyaline cartilage found in other major joints.” (page 112, right column). Ueki et al. also teach that: “When material is implanted into a condylar defect, mandibular motion and load make it difficult for new cartilage tissue to regenerate. It is therefore necessary to develop a suitable carrier for BMP for these conditions… These results suggest that PGS can play an important role perhaps by acting as a space retainer and shock absorber during formation of new bone and cartilage.” (page 112 bottom right to page 113 middle left column).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Sfeir et al. is that Sfeir et al. do not expressly teach wherein the magnesium-containing solution is absorbed or soaked into the polymer that is in a form of a gelatin hydrogel or sponge and where the magnesium solution comprises magnesium phosphate, tri-magnesium phosphate, magnesium chloride or magnesium sulfate. This deficiency in Sfeir et al. is cured by the teachings of Ueki et al. and Okamoto et al. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The level of skill is that of a tissue engineering research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from tissue engineering, physiology and chemistry— without being told to do so. The prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the magnesium powder-gelatin polymer single composite material scaffold of Sfeir et al. wherein a magnesium-containing solution is absorbed or soaked into the polymer that is in a form of a gelatin hydrogel or sponge and where the magnesium solution comprises magnesium phosphate, tri-magnesium phosphate, magnesium chloride or magnesium sulfate, as suggested by Okamoto et al. and Ueki et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Sfeir et al. instruct the artisan to embed the magnesium powder/particles in the polymer matrix (claim 10; [0011, 0035]) and teach and suggest that the scaffold has a plurality of pores (claims 14 and 15) and in order to create a plurality of pores in the gelatin polymer matrix embodiments, the artisan would look to Okamoto et al. who teach that you freeze-dry the gelatin solution, which would be a hydrogel, to create a porous sponge. Furthermore, Okamoto et al. teach that artisan that in order to load the gelatin sponge with an active agent, the artisan soaks the gelatin sponge in a solution of the active agent in order to embed the active agent in the sponge. Accordingly, the ordinary artisan would make a solution containing magnesium powder to absorb/soak into the gelatin sponge scaffold with a reasonable expectation of success especially when Ueki et al. teach that a gelatin sponge complex is useful in the treatment of temporomandibular joints. Since Sfeir et al. already suggest using magnesium salts, the ordinary artisan would select common, ordinary, conventional non-toxic magnesium salts to use in the gelatin scaffold such as magnesium phosphate, tri-magnesium phosphate, magnesium chloride or magnesium sulfate with a reasonable expectation of success of providing magnesium in the gelatin scaffold.

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sfeir et al. (WO2015142631 published September 24, 2015) and Okamoto et al. (US 20120237586) and Ueki et al. (Journal of Cranio-Maxillofacial Surgery 2003;31:107-114), as applied to claims 1-4, 8, 10-11 and 16-17, in further view of Sadozai et al. (US 20070202084).
Applicant claims:

    PNG
    media_image2.png
    221
    1313
    media_image2.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)

Regarding claim 18, Sfeir et al. instruct the artisan to add cells that promote bone growth and the like [0037] and teach bone marrow stromal cells [0021], which are mesenchymal cells.
Regarding claim 18, Sadozai et al. teach composition for treating/regenerating osteochondral defect or a chondral defect (Abstract) with at least one member selected from mesenchymal stem cells, fibrochondrocytes, osteochondrocytes, chondrocytes and  tissue growth hormones, for example (claims 1, 2, 15 and 16).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Sfeir et al. and Ueki et al. and Okamoto et al. is that Sfeir et al. and Ueki et al. and Okamoto et al. do not expressly teach wherein the magnesium-containing solution contains seeding fibrochondrocytes and chondrocytes. This deficiency in Sfeir et al. and Ueki et al. and Okamoto et al. is cured by the teachings of Sadozai et al.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The level of skill is that of a tissue engineering research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from tissue engineering, physiology and chemistry— without being told to do so. The prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the magnesium powder-gelatin polymer single composite material scaffold of Sfeir et al. wherein the magnesium-containing solution contains seeding fibrochondrocytes and chondrocytes, as suggested by Sadozai et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Sfeir et al. is directed to bone/tissue growth/regeneration/healing ([0025, 0027, 0029, 0031, 0035]; claim 1) and suggest that cells be added. Sadozai et al. teach and suggest both fibrochondrocytes and chondrocytes for treating/regenerating osteochondral defect or a chondral defect. It is then obvious for the ordinary artisan to select fibrochondrocytes and/or chondrocytes for use in the composite scaffold of Sfeir et al. to promote tissue healing and regeneration with a reasonable expectation of success. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant’s arguments are directed to a withdrawn rejection. Accordingly, Applicant’s arguments are moot. With regard to Sfeir, the Examiner has shown above how Sfeir renders obvious a gelatin hydrogel and sponge especially when Sfeir suggest a porous magnesium-polymer composite.

Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613